Citation Nr: 0508224	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to gunshot residuals of the right lower 
leg.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for a disability 
manifested by high cholesterol.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

6.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the right lower leg, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right shoulder, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for a back disorder, 
hypertension, high cholesterol, a head wound, and PTSD, and 
continued a 20 percent evaluation for the veteran's right 
lower leg disability and a 10 percent evaluation for the 
veteran's right shoulder disability.  This matter also comes 
to the Board from an August 2003 rating decision of the 
Buffalo RO, which granted service connection for PTSD with a 
30 percent evaluation, and increased the evaluation of the 
veteran's right shoulder disability to 10 percent.

The Board notes that in a November 2003 substantive appeal, 
the veteran argued that the effective date for the grant of 
service connection for PTSD should be March 1970.  The issue 
of an earlier effective date for the grant of service 
connection for PTSD is therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  The regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The Act and the implementing regulations are 
applicable to the veteran's claim.  

The Board notes that statements of the case were issued in 
August and November 2003.  Subsequent to the November 2003 
statement of the case but prior to certification to the 
Board, the RO received additional VA treatment records from 
the Tampa, Florida VA Medical Center.  The  Board notes that 
this evidence, as it pertains to the instant appeal, has not 
been considered by the RO, and that neither the veteran nor 
his representative has waived RO review of this newly 
submitted evidence.  As such, remand is required in order to 
afford the RO an opportunity to adjudicate the veteran's case 
in light of this new evidence.

The veteran has argued that he has a back disorder, and that 
such disorder is a result of his service-connected right 
lower leg disability.  Although a VA orthopedic examination 
was conducted in August 2003, an examination of the veteran's 
back was not included.  An appropriate examination, to 
include an opinion regarding the etiology of any currently 
present back disorder, should be carried out.

The medical evidence of record indicates that the veteran is 
currently treated for hypertension.  The veteran argues that 
this disorder is related to his service-connected PTSD.  
However, the evidence does not include an opinion regarding 
the etiology of the veteran's hypertension.  Such an opinion 
should be obtained prior to further adjudication of this 
claim.

The veteran maintains that he suffered a head injury at the 
time he sustained a shell fragment wound to his shoulder.  In 
support of this claim, he has submitted a statement from a 
colleague describing the incident during which the veteran 
was wounded.  The author indicated that the veteran had a 
hole in his helmet and that he was bleeding profusely.  In 
light of this evidence, the veteran should be afforded a VA 
examination to determine whether he has any disorder of the 
head that is consistent with the claimed head injury.

With regard to the veteran's right shoulder disability, the 
Board notes that the residuals of a shell fragment wound of 
the right shoulder is currently evaluated as 10 percent 
disabling pursuant to the diagnostic criteria for scars.  The 
veteran has reported that he suffers from pain, weakness, and 
stiffness in his right shoulder.  Physical examination 
revealed decreased range of motion, significant pain on 
internal rotation, and extremely painful cross arm adduction.  
The Board concludes that an additional examination to 
determine the nature and extent of all current residuals of 
the shell fragment wound to the right shoulder should be 
conducted. 

With respect to the veteran's right lower leg disability, 
which is the result of a gunshot wound, the evidence 
indicates the presence of an injury to the peroneal nerve 
which is related to the in-service gunshot wound.  The Board 
notes that the veteran's disability is currently evaluated 
pursuant to the diagnostic criteria for muscle injury.  
However, evaluation under the criteria for nerve injury 
should also be considered.  In this regard, the Board notes 
that the medical evidence does not address the severity of 
the nerve injury.  Therefore, a further examination to 
determine the extent of the peroneal nerve injury should be 
conducted.

 With respect to the veteran's PTSD, the Board observes that 
on VA psychiatric examination in August 2003, the examiner 
concluded that the disorder was chronic and severe.  He noted 
that the disorder caused significant psychosocial impairments 
in interpersonal and work relationships.  A March 2004 
treatment note indicates that the veteran had PTSD and that 
he was not in any acute distress.  Based on these findings, 
the Board is unable to ascertain the level of severity of the 
veteran's PTSD.  

In light of the above discussion, the Board has concluded 
that further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2. The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran. If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to address 
the nature and etiology of any currently 
present back and head disorders, as well 
as to address the nature and extent of 
the veteran's right shoulder and right 
lower leg disabilities.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination report should 
address the following:

Back Disorder
All indicated tests and studies are to be 
performed.  The examiner should identify 
all currently present disorders of the 
veteran's back.  Based upon the review of 
the claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any currently 
present back disorder is etiologically 
related to the veteran's military service 
or is otherwise etiologically related to 
his service-connected right lower leg 
disability.

Head Injury
All indicated tests and studies are to be 
performed.  The examiner should identify 
any currently present residuals of a head 
injury.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any currently 
disorder of the head is etiologically 
related to any incident or event during 
the veteran's military service.

Right Shoulder and Right Lower Leg 
Disabilities
In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also specifically 
address the following with respect to 
each of the veteran's service-connected 
right shoulder and right lower leg 
disabilities:

a.  Right Shoulder
The examiner should describe all 
symptomatology due to the veteran's 
right shoulder disability, to 
include musculoskeletal and 
neurological residuals.  Any 
indicated studies, including range 
of motion testing in degrees, should 
be performed.  The existence of any 
ankylosis of the right shoulder 
should be identified.  Limitation of 
motion of the veteran's right arm 
should be described in degrees.  The 
examiner should also identify any 
other impairment of the humerus, 
clavicle or scapula.  The veteran's 
right shoulder scar should also be 
completely described.  The examiner 
should indicate whether the scar is 
painful on examination, and whether 
the scar is associated with any 
underlying soft tissue damage.  Any 
instability of the scar should also 
be identified.

b.  Right Lower Leg 
The examiner should describe all 
symptomatology due to the veteran's 
right lower leg disability, to 
include musculoskeletal and 
neurological residuals.  Any 
indicated studies, including range 
of motion testing in degrees, should 
be performed.  If associated 
limitation of motion of the right 
knee is present, such limitation 
should be described in degrees.  The 
specific muscle group(s) affected 
should be identified, and the 
disability of the muscle group(s) 
should be described as moderate, 
moderately severe, or severe.  Any 
currently present neurological 
residuals of the gunshot wound to 
the right lower leg should also be 
described.  If neurological symptoms 
associated with the veteran's right 
lower leg disability are present, 
the examiner should identify the 
nerve group affected.  The examiner 
should also indicate the extent of 
any paralysis as mild, moderate, 
severe or complete.

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

4.  The RO should also schedule the 
veteran for a VA cardiology examination 
to determine the nature and etiology of 
his claimed hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to his military 
service or is otherwise etiologically 
related to his service-connected PTSD.  
The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

5.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the extent of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All clinical manifestations of 
the veteran's service-connected PTSD  
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning score, consistent with the 
DSM IV, based on the veteran's service-
connected PTSD and any psychiatric 
disorder etiologically related thereto.  
The examiner should explain what the 
assigned score represents.  The complete 
rationale for all opinions expressed must 
be provided in the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

8.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

9.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
considering the evaluation of the 
veteran's PTSD, the RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


